DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 7/26/2022.
Claims 2-3 and 16-17 have been canceled.
Claims 1, 4-5, 9, 11, 15, 18, and 20 have been amended.
Claims 1, 4-15, and 18-20 remain pending and have been examined.

Information Disclosure Statement
The information disclosure statements filed on 07/26/2022 has been placed in the application file and the information referred to therein has already been considered. 

Response to Arguments/Amendments
Applicant’s amendments filed on 7/26/2022 recites new limitation about “data line” included in the “condition file”, “wherein the data line identifies the condition to be evaluate the management object”. Such amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.
New cited reference Thai (Victor M. Thai, US6,014,424 – made of record) discloses a similar file structure with data line to identify/specifying an identifier for the corresponding information/condition in the file (i.e., Fig.2 and col.5, lines 6-12, “Exemplary pattern file 20 comprises a plurality of predefined data lines 28, each of which corresponds to a particular application 14 checked by the utility program 16. Specifically, each predefined data line 28 comprises textual information specifying an identifier for the corresponding application 14 and a statement which indicates that such application 14 is operating properly”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Thai into Sallakonda and Sykes to use the data line/textual information/identifier to identify the information/condition in the condition file.
Applicant’s arguments filed on 7/26/2022, in particular on pages 9-11, have been fully considered but they are not persuasive. For example:
At remarks page number 9-10, applicant submits that “Sallakonda performs/generates queries to perform the verification. Sallakonda determines a result of validation using the executed SQL queries, such that the result indicates whether the data in the database system satisfies the identified foreign key constraints or not…Because at best Sallakonda describes comparing two columns of a database using queries, Sallakonda cannot be fairly equated to at least these aspects of claim 1…”
	However, Examiner respectfully disagrees.
	First of all, Applicant’s specification discloses similar invention as Sallakonda to perform/generate queries/code to extract data (i.e., Fig.4, steps 410-420 – Generate code for extracting data based on technical description), and further to generate code to compare/evaluate the extracted/queried data (i.e., Fig.4, step 440 – Generate evaluation code for evaluating the content). 
	Sallakonda reference discloses accessing a management object using a management object file including a technical description (i.e., “Definition Files 350” – see Fig.3, including technical description for various tables of a database -see Fig.4A-C). Sallakonda further discloses retrieving data value from database and loading the data value for evaluating/checking (i.e., Fig.2 and paragraph [0047]). It can be seen that the retrieved data value has to be stored/loaded in storage as a specific type (i.e., a type of file/extract file in computer storage) in order to check/evaluate/validate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallakonda (Sallakonda et al., US2010/0228764A1) in view of Sykes (Sykes et al., US2005/0066240A1) and Thai (Victor M. Thai, US6,014,424 – made of record).
With respect to claims 1, 15, and 20 discloses:
A system for an information lifecycle management analysis tool (i.e., “validation tool 150” – see Fig.1 and paragraph [0103]) including at least one data processor (i.e., “Central Processing Unit 610” – Fig.6) and at least one memory storing instructions (i.e., “RAM 620” – see Fig.6) which, when executed by the at least one data processor, and a non-transitory computer-readable medium (i.e., “Hard Drive 635”, “RAM 620”, “Removable Storage Drive 637” – see Fig.6) with instructions when executed by a processor,  the system and instructions perform/implement the method/steps which result in operations comprising: 
accessing, using a management object file (i.e., “Definition Files 350” – see Fig.3), a management object, the management object corresponding to a set of database tables located in a database (see Fig.3 and paragraph [0070], “Definition files 350 may be generated …while designing the various tables of a database. Also see Fig.4A-C and paragraph [0014], “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”), and the management object file providing a technical description of the management object (i.e., Sallakonda discloses the technical descript – “definition files”. see Fig.4A-C and paragraph [0014], “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”); 
[loading content accessed from the management object into a data extract file, the data extract file] containing fields in text form related to content associated with the management object (i.e., Sallakonda discloses retrieving data containing fields in text form related to content associated with the management object – see Fig.2:240 and paragraph [0047], “to retrieve the data values from the foreign key column of the detail table and to check whether each retrieved data value is contained in the data values retrieved from the primary key column of the master table”); 
accessing a condition file (i.e., “Schema 330” -see Fig.3) including [a data line and] a condition (i.e., “constraints”/”foreign key constraints” – see Fig.2:220 and Fig.4D – see paragraph [0015], “FIG. 4D depicts a portion of a properties file storing the foreign key constraints defined in one embodiment”) for evaluating the content associated with the management object (see paragraph [0065], “Schema 330 contains information related to the databases (such as database 300) defined in database server 180A.  In general, schema 330 contains information such as the identifier of each of the tables, the identifier/data type of each of the columns in each of the tables, the constraints to be enforced on the data values stored in each of the columns, etc.”), [wherein the data line identifies the condition to be used to evaluate the management object]; 
generating, based on the technical description of  the management object obtained from the management object file and the condition obtained from the condition file, code (i.e., Sallakonda discloses generating “SQL script”/code – see Fig.2:240) to evaluate the content that is associated with the management object and that is loaded in the data extract file (Sallakonda discloses the step to “verify” (evaluate) - see Fig.2:240 , “Generate a SQL script designed to retrieve the data and to verify whether the retrieved data satisfies the identified constrains” and Fig.3:330-360, “Schema”, “Definition Files” and “Processing Logic”;  Also see paragraph [0056], “generates a SQL script for validating the specific database system/databases/tables”);  
using the generated code, evaluating the content that is in the data extract file (Sallakonda discloses executing the SQL script/code to evaluate/verify - see Fig.2:260 – Execute the generated SQL script on the data stored in the database system”); 
in response to the evaluating using the generated code, identifying an entry in the data extract file that does not meet the condition, the entry representative of content associated with the management object (see Fig.2:280 – Determine a result of validation based on the execution of the SQL script; Also see paragraph [0051], “the result of validation may indicate the relationships (as defined by the foreign key constraints) or the specific data/rows of the table in the destination database system (180A, containing the migrated data) that do not match the relationships defined in the source database system”); and 
presenting the entry to a user (i.e., Fig.2:290 – Send the result of validation as a response to the request” - Sallakonda also discloses “the request” may be “users/administrators” in paragraph [0042]).  
	Sallakonda discloses retrieving and loading data/management object containing fields in text form related to content associated with the management object for validating, but does not explicitly disclose evaluating/accessing the content in the data extract file.
	Sykes discloses evaluating by accessing content that is loaded in the data extract file (i.e., Sykes discloses loading retrieved data as a type of file to a staging area  - see Fig.2 and Fig.3A-B, steps 318-320 –“Start Load process – For each file…until all files complete”, step 326 – “Place data in Staging Area”, step 328 – “Last file?”, and paragraph [0037], “A staging area 242 receives the data 212 periodically loaded from the transaction systems 210”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sykes’s method to load retrieved data/file into Sallakonda for verifying/evaluating. One would have been motivated to do so to load/integrate data into single data set/file and reduce the costs of data management and business requirements (i.e., paragraph [0031], “The DQIE can be used to integrate data into a single data set where the source data is derived from disparate Transaction Systems or databases…Further, data from disparate database systems can be delivered as an integrated data set.  This reduces the costs of data management and business requirements”).
	Sallakonda modified by Sykes does not explicitly disclose a data line in the condition file.  
However, Thai discloses a similar file structure with data line, wherein the data line identifies the condition to be used to evaluate the management object (i.e., Fig.2 and col.5, lines 6-12, “Exemplary pattern file 20 comprises a plurality of predefined data lines 28, each of which corresponds to a particular application 14 checked by the utility program 16. Specifically, each predefined data line 28 comprises textual information specifying an identifier for the corresponding application 14 and a statement which indicates that such application 14 is operating properly”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Thai into Sallakonda and Sykes. One would have been motivated to do so to use the data line/textual information/identifier to identify the information/condition in the condition file as suggested by Thai (i.e., col.5, lines 6-12). 

With respect to claims 4 and 18, Sallakonda discloses:
wherein the technical description includes a name of the management object and an address of the set of database tables (i.e., “<base_object>”, “<table>”, “<name>”, see Fig.4A-C - “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”; Also see paragraph [0080-82], “element ‘table’ in lines 401-426”, “unique name…(element ‘name’ in line 403)””specifying the details of detail table 320…in database 300” – address and location of the table in database).  

With respect to claims 5 and 19, Sallakonda discloses:
wherein the content associated with the management object includes information stored in corresponding sets of database tables (see Fig.4A-C – and paragraph [0015] - “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”; Also see paragraph [0082], “definition file specifying the details of detail table 320…in database 300”).  

With respect to claim 7, Sallakonda discloses:
 wherein the fields of the data extract file are determined by the content associated with the management object (i.e., Fig,2:210 – “receive a request to validate data stored in a database system” and paragraph [0042], “The request may indicate the specific database server/system (e.g., by an appropriate URL or address) to validate and also the specific one or more of the databases/tables to be validated”).  

With respect to claim 9, Sallakonda discloses:
 wherein the management object file is a plain text file and the data extract file is a plain text file (i.e., XML file – see Fig.4A-C, definition files in XML format, and Fig.5A-B the generated SQL script for checking using query language – for querying the data/data extract file in plain text file/data).  

With respect to claim 10, Sallakonda discloses:
 wherein the entry is presented in one of an excel file, a word file, a pdf, and a plain text file (i.e., XML file. See paragraph [0077], “the details (such as structure/constraints) of database 300 is defined in the form of multiple definition files (encoded in XML format), with each definition file specifying the details of a corresponding table in database 300”; Also see Fig.4A-C, definition files).  

With respect to claim 11, Sallakonda discloses:
 generating the data [extract file] based on the management object in the management object file (i.e., Sallakonda discloses generating/retrieving data based on the management object in the management object file/definition file. See Fig.2:210 and 240 – “receive a request to validate data stored in a database system” and “…to retrieve the data and to verify…”. And Fig.4A-C).
Sykes discloses loading retrieved data in data extract file format into staging area as addressed above in claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generating and integrating the retrieved data/data files based on the management object defined in the management object files/definition files. One would have been motivated to do so to for the purpose addressed above in the claim 1 to load/integrate data into single data set/file and reduce the costs of data management and business requirements (i.e., paragraph [0031], “The DQIE can be used to integrate data into a single data set where the source data is derived from disparate Transaction Systems or databases…Further, data from disparate database systems can be delivered as an integrated data set.  This reduces the costs of data management and business requirements”).

With respect to claim 12, Sallakonda discloses:
populating the fields of the data extract file using the set of database tables corresponding to the management object of the data extract file (i.e., populating/retrieving/querying field/value of the tables of database based on the identified foreign key constraint. See paragraph [0047], “In step 240, validation tool 150 generates a SQL script (containing one or more queries, control statements, comments etc. in accordance with the SQL standard) designed to retrieve the data and to verify whether the retrieved data satisfies the identified constraints.  In an embodiment, validation tool 150 first generates an SQL query corresponding to each identified foreign key constraint.  The generated SQL query is designed to retrieve the data values from the foreign key column of the detail table and to check whether each retrieved data value is contained in the data values retrieved from the primary key column of the master table”).  

With respect to claim 13, Sallakonda discloses:
wherein the generating code to evaluate the management object in the data extract file further comprises using, to generate the code, the fields, the condition, and a value associated with the management object (see paragraph [0047], “validation tool 150 first generates an SQL query corresponding to each identified foreign key constraint.  The generated SQL query is designed to retrieve the data values from the foreign key column of the detail table and to check whether each retrieved data value is contained in the data values retrieved from the primary key column of the master table”.

With respect to claim 14, Sallakonda discloses:
generating summary report comprising the entry (i.e., Fig.2:290 – Send the result of validation as a response to the request”)
Sallakonda further discloses indicating/highlighting a record that does not meet the condition (see paragraph [0051], “the result of validation may indicate the relationships (as defined by the foreign key constraints) or the specific data/rows of the table in the destination database system (180A, containing the migrated data) that do not match the relationships defined in the source database system”. Sallakonda’s explicitly indicating the record that does not meet the condition. Such indication is considered as highlighting in the validation result).29Copied from 29713633 on 06/0412020Via EFSDocket No.: 54874-519FO1US/180605US01

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sallakonda Sykes, and Thai as applied to claim 1 above, and further in view of Sramka (Peter Sramka, US2017/0286474A1).
With respect to claim 6, Sallakonda discloses:
wherein the condition is a logical condition [resulting in a Boolean expression] (i.e., Sallakonda discloses using condition/constraints in Fig.4D to check/verify retrieved data, see Fig.4D and Fig.2:220-280, “identify foreign key constrains to be checked on the data…verify whether the retrieved data satisfies the identified constraints”).
The combination of Sallakonda, Sykes, and Thai does not explicitly disclose using/resulting in a Boolean expression.
Sramka discloses verification checks applied to data across multiple database using Boolean expression (i.e., “Boolean Express”, see Fig.4A:52-56, “Obtain information…Verify the Boolean Express and/or the metadata against a set of predetermined policies”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sramka into Sallakonda, Sykes, and Thai. One would have been motivated to do so to use the Boolean expression to identify the constraint or policy for the verification checks as suggested by Sramka (i.e., paragraph [0065], “a Boolean expression identifying one or more verification checks to be applied to the data stored across a plurality of database tables, and metadata associated with a structure of the database associated with the plurality of database tables”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sallakonda, Sykes, and Thai as applied to claim 1 above, and further in view of Folting (Folting et al., US2007/0174245A1).
With respect to claim 8, Sallakonda discloses:
 wherein the generating code to evaluate the management object in the data extract file as addressed above in claim 1 based on the retrieved data (i.e., see Fig.2:240 – Generate a SQL script designed to retrieve the data and to verify whether the retrieved data satisfied the identified constrains”) [further comprises using a wild character, the wild character indicating an additional management object in the data extract file is to be evaluated by the condition].  
	The combination of Sallakonda, Sykes, and Thai does not explicitly disclose using a wild character, the wild character indicating an additional management object in the data extract file is to be evaluated by the condition.
	However, Folting discloses using a wild character (i.e., “wild card”), the wild character indicating an additional management object in the data extract file is to be evaluated by the condition (see Fig.8, steps 811-813 and paragraph [0046], “Any type of searching technique may be used in accordance with the filtering routine 800.  For example, a string search, wild card search or query search may be performed.  Additionally, a user may search, for example, by a particular data/time (or range of dates/times), a numeric value or range, etc.”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Folting’s searching technique including the wild card search or query into Sallakonda, Sykes, and Thai’s search/query to retrieve the data/files. One would have been motivated to do so to selecting different search/query options based on filtering and sorting requirement as suggested by Folting (i.e., paragraph [0046], “The filtering parameters are provided in accordance with the filtering condition selected at block 811…  Any type of searching technique may be used in accordance with the filtering routine 800.  For example, a string search, wild card search or query search may be performed”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rothberg et al., (US6,355423B1) discloses files consist of entries with structured data lines identified by tokens (that is, keywords) of text and in particular, in which the sequence data appears in the form of character strings.
Norman Fontaine (US7,571,151B1) discloses a file structure including data line that the data items of interest are labeled with a specific token identifier at the start of each data line and that values are separated by a specific delimiter.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194